DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 10/8/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-9, 12, 15, 17 stand rejected. Claims 10-11, 13-14, 16, 20, 24-27, 29-30, 32, and 34 were previously cancelled. Claims 18-19, 21-23, 28, 31, and 33 are withdrawn. Claims 1-9, 12, 15, 17-19, 21-23, 28, 31, and 33 are pending.

Response to Arguments
Applicant argues on Pg3Pr4 that “First, there is no description in Prince that any condensate is introduced at a condensate inlet” and further in Pg3Pr5-Pg4 that Prince only shows two ports and not four ports. The Examiner respectfully disagrees. The Examiner first notes that Fig. 1B of Applicant’s instant Application indicates that the ports 25a is for condensate from a previous module. However, when the module is the first module, it is unclear how the first module can be provided a condensate inlet when it does not have a module to receive a condensate from. Additionally, Prince’s system, that has condensate forming on the interior as shown in -- Pr. 47 “The water vapour within condensation chamber 140 will condense on the distillate side of the condensation sheet 110 forming condensate 125.” It is clear that the water vapour that has entered the VAGMD condenses, and further is expelled via outlet 130. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, and further that although Applicant appears to be indicating that the condensate inlet receives a condensate inlet from a previous membrane, it is noted that the features upon which applicant relies (i.e., In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues on Pg4-Pg5 that Fig. 1 and 8 of Prince is cited improperly by combining separate embodiments. The Examiner respectfully disagrees. Prince Fig. 1 illustrates a single cell version of the VAGMD system, Pr. 54 of Prince indicates Fig. 4 is utilizing a dual cell VAGMD system, and Pr. 59 indicates that Fig. 8 illustrates the multiple cell VAGMD system 800. All of which are incorporating the same elements of Fig. 1 and 4. It is clear that the elements of Fig. 8 is utilizing the cited components and features as shown in Fig. 1. 

Response to Amendment
Claim Interpretation
Claim 1 line 17 recites “a vacuum outlet port and a separate vacuum inlet port” and line 19 recites “a condensate inlet and a separate condensate outlet”. The Examiner notes that current claim language indicates that the vacuum inlet is a separate port compared to the vacuum outlet, and the condensate outlet is a separate port compared to the condensate inlet.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince et al. (US2015/0114818).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-9; Prince discloses a membrane distillation module, comprising: 
A) a module length (See Prince Fig. 1-2; Pr. 45, 47; single cell vacuum air gap membrane distillation (VAGMD) contains a length to the membrane);
B) a condenser including a condensation surface (See Prince Fig. 1, par. [45]; condensation sheet 110); 
C) a first passageway having an inlet for receiving a first feed stream and an outlet through which the first stream can pass out of the first passageway, the first passageway configured to bring the first feed stream into thermal communication with the condensation surface (See Prince Fig. 1, par. [45-46]; feed solution cavity 115. The solution is in connection with condensation sheet 110, and enters from left to right.);
D) an evaporator comprising a porous membrane that includes a permeable evaporation surface allowing condensable gas to pass there through (See Prince Fig. 1, par. [45-47]; Feed side of condensation sheet 110 is in fluid communication with feed solution 115, and the distillate side of condensation sheet 110 faces the distillate side of the distillation membrane 105. Evaporated water vapor molecules will drift and diffuse across the distillation membrane 105. Evaporated water vapor molecules drift and diffuse across the distillation membrane 105 from 120 to flow solution 120; due to the temperature difference.); 
E) a second passageway having an inlet for receiving a second feed stream and an outlet through which the second feed stream can pass out of the second passageway, the second passageway configured to bring the second feed stream into communication with the permeable evaporation surface (See Prince par. [45-46]; flow solution cavity 120 allows the solution to come into contact with the distillation membrane 105)
F) an enclosure providing a single vacuum compartment within which the condenser, the evaporator and the first and second passageways of the module are contained, and through which the inlet and the outlet for the first feed stream and the inlet and the outlet for the second feed stream pass, the condenser, the evaporator, and the first and second passageways extending along the module length (See Prince Fig. 1; Pr. 45-47; single cell VAGMD is utilized to apply a vacuum pressure supplied to collection outlet 135 and extraction outlet 130, which results in a partial vacuum forming within condensation chamber 140. The VAGMD system 100 contains the condensation sheet 110, evaporated fluid that flows across the membrane 105, and the fluid passageways 115 and 120. The fluid passageways pass along the length of the single cell VAGMD. Furthermore, as seen in a ); and 
G) a vacuum outlet port and a separate vacuum inlet port directly connected to a wall of the enclosure and in communication with the vacuum compartment (See Prince Fig. 1; Pr. 47-49; vacuum supplied to collection outlet 135 and extraction outlet 130. Fig. 5-6, 8; Pr. 60, 64; compressor that supplies the vacuum, which creates a suction force at inlet 821 and 826. The intake being inlet 826 for pulling the vacuum pressure out of the system 100; while 821 being the outlet. Furthermore, the ports 821/826 are attached to the thermos-compressors 820,825 that are further connected to the VAGMD system in order to provide a vacuum or negative pressure. Fig. 16 indicates the extraction outlet 130 is attached to the VAGMD cell.);
H) a condensate inlet and a separate condensate outlet directly connected to a wall of the enclosure and in communication with the vacuum compartment to pass condensate through the vacuum compartment along the module length (See Prince Pr. 45-49; Fig. 1; condensate is collected through collection outlet 135. The condensate forms on the condensation sheet. The condensation sheet runs along the length of the module, and the condensate outlets 135 must be connected to the VAGMD system. Fig. 16 indicates the collection outlet 135 is attached to the VAGMD cell); and
I) a vacuum system coupled to the vacuum compartment of the enclosure through the vacuum outlet port and the vacuum inlet port to pull vacuum through the vacuum chamber from the vacuum inlet port to the vacuum outlet port (See Prince par. [60], Fig. 8, 14; thermos-compressors 820,825 supplies vacuum or negative pressure to condensation chambers 140. Par. [12-14]; Vacuum generating means are connected to the collection and extraction outlets to provide a vacuum to the condensation chamber.)
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The membrane distillation module of claim 1, wherein the vacuum system is configured to control the pressure within the vacuum compartment of the module by adjusting the amount of vacuum applied to the vacuum compartment of the module relative to the saturation pressure of the second feed stream in the module and to remove uncondensed gas from the vacuum compartment (See Prince par. [12, 47]; vacuum pressure is applied to the condensation chamber causing the chamber to have partial vacuum, increasing the vapour pressure gradient across the membrane. The evaporated water vapour molecules will drift and diffuse across distillation membrane 105 from the flow to condensation chamber.).
Claim 3: The membrane distillation module of claim 1, wherein the first feed stream is selected from the group consisting of seawater, brine solution, industrial waste water, produced water, brackish water and non-potable water (See Prince par. [3, 44, 77]; desalination (i.e. must be a solution with salt), the system is utilized to distill seawater) and the condensable gas is water vapor (See Prince par. [47]; condensation chamber 140. The water vapour within condensation chamber will condense on the distillate side 107).
Claim 4: The membrane distillation module of claim 1, wherein the first feed stream or the second stream, or both, are de-gasified to remove non-condensable gas from the first feed stream or the second feed stream, or both, prior to being delivered to the module (See Prince par. [64, 65]; non-condensable gases are detrimental to any membrane distillation system as they clog the membrane’s pores. The negative pressure supplied to the extraction outlets 130 extracts non-condensable gases from the condensation chambers 140.).
Claim 5: The membrane distillation module of claim 1, wherein either the first feed stream or the second feed stream, or both, includes a salt, a mixture of a salt and an organic contaminant, or a mixture of a salt and an inorganic contaminant (See Prince par. [50], Fig. 3; the feed solution 120 is evaporated and must be filtered by microporous layer 315 to remove contaminants (i.e. feed solution contains contaminants))
Claim 6: The membrane distillation module of claim 1, wherein the first feed stream is a cold feed stream relative to temperature of the second feed stream (See Prince par. [47]; the feed solution 115 is maintained at a lower temperature than the flow solution 120) or the first feed stream is cooled to have a colder temperature relative to the temperature of the second feed stream prior to being delivered to the inlet of the first passageway of the module.
Claim 7: The membrane distillation module claim 6, wherein the first feed stream after exiting the first passageway of the module is heated to form the second feed stream and then delivered to the inlet of the second passageway of the evaporator of the module (See Prince par. [18]; heat exchanger is in fluid communication with the feed solution and the flow solution, where the heat exchanger increases the temperature of the feed solution before dispensing the heated feed solution as the flow solution).
Claim 8: The method of claim 1, wherein the second feed stream is a hot feed stream relative to the temperature of the first feed stream (See Prince par. [47]; the feed solution 115 is maintained at a lower temperature than the flow solution 120) or the second feed stream is heated to have a hotter temperature relative to the temperature of the first feed stream prior to being delivered to the inlet of the second passageway of the module.
Claim 9: The membrane distillation module of claim 8, wherein the second feed stream after exiting the module is cooled to form the first feed stream and then delivered to the inlet of the first passageway of the module (See Prince par. [18]; heat exchanger is in fluid communication with the feed solution and the flow solution, where the heat exchanger increases the temperature of the feed solution before dispensing the heated feed solution as the flow solution. Conversely, if the feed solution is being heated – then the flow solution must be cooled.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. (US2015/0114818) in view of Summers et al. (US2014/0263060; hereinafter “Summers”) and Gugliuzza (NPL Membrane contactors: fundamentals .
Applicant’s claims are directed toward an apparatus.
Regarding claim 12; Prince discloses the membrane distillation module of claim 1 (see claim 1 supra)
Summers relates to Prince by also being a system for generating freshwater by utilizing vacuum membrane distillation (See Summers par. [1, 5]), and further discloses that the set point pressure is the saturation pressure corresponding to that temperature (See Summers par. [55]). 
Gugliuzza relates to Prince by disclosing a plethora of membrane fundamentals, including vacuum membrane distillation (VMD) (See Gugliuzza Pg81 section 2.4.4), and further discloses that in VMD, vapor transport across the membrane is facilitated by maintenance of a low pressure on the permeate side with the driving force linked to the water vapor and partial pressure gradient between the two membrane sides (See Gugliuzza Pg81 section 2.4.4).
It would have been obvious to one of ordinary skill in the art prior the effective filing date of the claimed invention to provide Prince’s membrane distillation module that contains a partial vacuum (See Prince par. [12]) to have a pressure of 1-5% below the saturation pressure of the next feed stream, since Summers indicates that the pressure from each stage is determined by the difference of saturation temperature of water vapor in each stage, and that the set point pressure is the saturation pressure corresponding to that temperature, while Gugliuzza indicates that in order to have an appropriate vapor transport across the membrane, as the driving force of the water vapor between the membrane sides is linked to the pressure and water vapor gradient (See Gugliuzza Pg81 section 2.4.4). Thus an appropriate saturation pressure that will permit an appropriate water vapor transport across the membrane is needed.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al. (US2015/0114818) in view of Summers et al. (US2014/0263060; hereinafter “Summers”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 15 and 17; Prince discloses a vacuum air gap membrane distillation system for desalination comprising the membrane distillation module of claim 1 (See claim 1 supra), and the vacuum outlet port of one of the plurality of modules is coupled to the vacuum inlet port of another of the plurality of modules, the condensate outlet port of one of the plurality of modules is coupled to the condensate inlet port of another of the plurality of modules (See Prince Fig. 17-18, par. [79-84]; condensate is collected through collection outlet 135. Furthermore, Fig. 14 indicates a multiple cell VAGMD system, where there are a plurality of vacuum plate 1415. Where the condensate collection outlet 135 of the first 1415 vacuum plate will flow through to the subsequent 1415 vacuum plate. This flowing from the outlet of one plate, will enter as the condensate inlet to the second vacuum plate.). 
Prince does not disclose a system including a plurality of membrane distillation modules, the plurality of the membrane distillation modules coupled in series such that the outlet of the first passageway of one of the plurality of modules is coupled to the inlet of the first passageway of another of the plurality of modules, the inlet of the second passageway of the one of the plurality of modules is coupled to the outlet of the second passageway of the another of the plurality of modules, or vice versa, and wherein the second feed stream incurs a reduction in temperature due to evaporation of condensable gas from the second feed stream within the second passageway of each module of the plurality of membrane distillation modules and the number of modules of the plurality of membrane distillation modules is determined based on including a module of the plurality of the membrane distillation modules for every 2 - 3 °C or more reduction in the temperature of the second feed stream in each of the modules.
Summers relates to Prince by also being a system for generating freshwater by utilizing vacuum membrane distillation (See Summers par. [1, 5]), and further discloses a system including a plurality of membrane distillation modules, the plurality of the membrane distillation modules coupled in series such that the outlet of the first passageway of one of the plurality of modules is coupled to the inlet of the first passageway of another of the plurality of modules, the inlet of the second passageway of the one of the plurality of modules is coupled to the outlet of the second passageway of the another of the plurality of modules, or vice versa (See Summers Fig. 1/4/5, par. [44, 47-48]; modules 22 and 24 contain feed-liquid chamber 19, where a concentrated remainder 42’ of the feed liquid is extracted from the chamber 19 and fed into the feed-liquid containment chamber 23 of the second vacuum membrane distillation module 24), and wherein the second feed stream incurs a reduction in temperature due to evaporation of condensable gas from the second feed stream within the second passageway of each module of the plurality of membrane distillation modules and the number of modules of the plurality of membrane distillation modules is determined based on including a module of the plurality of the membrane distillation modules for every 2 - 3 °C or more reduction in the temperature of the second feed stream in each of the modules (See Summers Fig. 6-7, par. [55]; the difference in temperature from stage to stage may be in the range of 1.5-3 degrees Celcius)
Summers also indicates that although there are two modules shown in the figures, many more modules can be incorporated in series with the apparatus to continue to extract additional purified water from the concentrated remainder of the feed liquid at each stage (See Summers par. [48]).
It would have been obvious to one of ordinary skill in the prior art prior to the effective filing date of the claimed invention to provide Prince’s vacuum membrane distillation that provides purified water with Summer’s utilization of a plurality of stages in series that also provides purified water; since Summers indicates that additional stages in series with the apparatus will continue to extract additional purified water from the concentrated remainder of the feed liquid at each stage (See Summers par. [48]).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 17: The system of claim 15, wherein the first stream exiting the outlet of the first passageway of one of the modules is heated to form the second feed stream and then delivered to the inlet of the second passageway of another one of the plurality of modules (See Prince par. [18]; heat exchanger is in fluid communication with the feed solution and the flow solution, where the heat exchanger increases the temperature of the feed solution before dispensing the heated feed solution as the flow solution), or the second stream exiting the outlet of the second passageway of the another one of the plurality of modules is cooled to form the first stream and then delivered to the inlet of the first passageway of the one of the modules (See Prince par. [18]; heat exchanger is in fluid communication with the feed solution and the flow solution, where the heat exchanger increases the temperature of the feed solution before dispensing the heated feed solution as the flow solution. Conversely, if the feed solution is being heated – then the flow solution must be cooled.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ma (20090152199) – a membrane modules having a plurality of hollow fiber membranes with flow paths for fluids passing through the module. Escher (US9416031) – desalination method, with a vacuum membrane .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/Donovan Bui-Huynh/Examiner, Art Unit 1779      


/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779